DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 9 November 2020.
Claims 1 – 8, 12 – 15, 18, and 20 are pending and examined below. The Examiner acknowledges that claims 9 – 11, 16 – 17, and 19 are cancelled by Applicant.  

	Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1 – 8, 12 – 15, 18, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, claim 13, and claim 20, the limitation “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot” fails to comply with the written description requirement because the limitation, added to the claims in an amendment filed 29 September 2020, is not disclose in the original disclosure and constitutes new matter.  First, the claimed limitation “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot” is not explicitly, implicitly, or inherent disclosed in the original Written Description.  Second, while the Detailed Drawings seem to show that at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot, please note the Detailed Drawings are not to scale and may only coincidentally render that the at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot.  Thus, Applicant is applying specificity to the Detailed Drawings that cannot be relied upon 
Therefore, the limitation “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot” constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 12 – 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viola (U.S. 2010/0252612 A1), in view of Kostrzewski (U.S. 2014/0131418 A1).
[AltContent: connector]


    PNG
    media_image3.png
    657
    471
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (C)][AltContent: connector][AltContent: textbox (D)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: connector]
[AltContent: textbox (Viola (U.S. 2010/0252612 A1) – Annotated figs. 1A, 5C, and 9A)]

Regarding claim 1, Viola discloses a surgical stapling apparatus (10, fig. 1A) comprising: 
an end effector (11a, 11b, fig. 1A) having a proximal end portion (A, annotated figs. 1A, 5C) and a distal end portion (B, annotated figs. 1A, 5C), the end effector (11a, 11b) defining a longitudinal axis (C, annotated figs. 1A, 5C) that extends from the proximal end portion (A) to the distal end portion (B), the end effector further (11a, 11b) including: 
a first jaw member (20, 22, fig. 5C) having a first tissue contact surface (29, fig. 5C), the first tissue contact surface (29) defining a plurality of staple retention slots (22C, fig. 5D), the plurality of staple retention slots (22C) including a distal-most staple retention slot (D, annotated fig. 5C); 
a plurality of staples (24, fig. 5C), each of the staples of the plurality of staples (24) received in a respective one of the plurality of staple retention slots (22C) of the first tissue contact surface (29); 
(80, 88, 90, fig. 2A) having a second tissue contact surface (90a, fig. 9A), the second tissue contact surface (90A) defining a plurality of staple pockets (91, fig. 9A) aligned with the plurality of staple retention slots (22C) of the first tissue contact surface (29) ([0101], ll. 4 – 5 describes each staple forming recess 91 corresponds to a particular staple housed within cartridge 22), each staple pocket (91) of the second tissue contact surface (90a) configured to form a respective one of the staples of the plurality of staples (24) as the surgical stapling apparatus is fired ([0117], ll. 7 – 10 describes as the surgical stapling apparatus is fired, staples 24 is pushed from their individual slots 22a driving each staple into a respective staple forming cup 91); 
a tissue pocket (27, fig. 5C or 191, fig. 9A) recessed in one of the first tissue contact surface (29) or the second tissue contact surface (90a) (fig. 5C shows a plurality of openings 27 recessed in first tissue contact surface 29 wherein the Examiner deems one of the openings 27 as the claimed “a tissue pocket”, or fig. 9A shows a plurality of apertures 191 recessed in second tissue contact surface 91 wherein the Examiner deems one of the aperture 191 as the claimed “a tissue pocket”), the tissue pocket (27) configured to capture tissue therein to prevent the tissue from migrating away from the first tissue contact surface and the second tissue contact surface as the surgical stapling apparatus is fired (openings 27 or apertures 191 are configured or capable to capture tissue within the opening to prevent the tissue from migrating away from the first tissue contact surface 29 and the second tissue contact surface 90a as the surgical stapling apparatus is fired), the tissue pocket (27 or 191) spaced, and separate from, a knife slot (22d, fig. 5C – labeled in fig. 5A) defined in one of the (29) or the second tissue contact surface (90a) (fig. 5C shows knife slot 22d defined in first tissue contact surface 29; openings 27 spaced, and separate from knife slot 22d; and apertures 191 on second tissue contact surface 91 spaced, and separate from knife slot 22d), the tissue pocket (27 or 191) defining a closed curve (openings 27 and aperture 191 are circular defining a closed curve) positioned independent of the plurality of staple retentions slots (22C) and the plurality of staple pockets (91) (fig. 5C shows openings 27 positioned independent of the plurality of staple retentions slots 22C, and fig. 9A shows apertures 191 positioned independent of staple retention slots 22C).

[AltContent: arrow]

Viola does not explicitly disclose a plurality of lateral-facing peripheral tissue pockets defined along lateral sides of each of the first jaw member and the second jaw member, each lateral-facing peripheral tissue pocket being longitudinally spaced apart from an adjacent lateral-facing peripheral tissue pocket along the longitudinal axis, wherein each lateral-facing peripheral tissue pocket defines an open curve extending towards a center of the first jaw member or the second jaw member.
However, Kostrzewski teaches a plurality of lateral-facing peripheral tissue pockets (112a, 112b, 114a, 114b, fig. 10) defined along lateral sides (F, H, annotated fig. 10) of each of the first jaw member (200, fig. 10) and the second jaw member (310, annotated fig. 10), each lateral-facing peripheral tissue pocket (112a, 112b, 114a, 114b) being longitudinally spaced apart from an adjacent lateral-facing peripheral tissue pocket along the longitudinal axis (C’, annotated fig. 10) (fig. 10 shows groove 112a longitudinally spaced from adjacent groove 112b along longitudinal axis C’ on first tissue contact surface E and further shows groove 114a longitudinally spaced from adjacent groove 114b along longitudinal axis C’ on second tissue contact surface G), wherein each lateral-facing peripheral tissue pocket (112a, 112b, 114a, 114b) defines an open curve (the common definition of “an open curve” is “a curve where the end points are not connected to each other” - Merriam Webster dictionary) extending towards a center of the first jaw member (200) or the second jaw member (310) (annotated fig. 10 shows grooves 112a, 112b, 114a, 114b defining an open curve wherein the open curve extends towards the center of first jaw member 200 and second jaw member 310).


Viola, as modified by Kostrzewski, does not explicitly disclose at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot.  Annotated fig. 10 of Kostrzewski appears to show groove 112b in close proximity to distal-most staple retention slot J but since the drawings of Kostrzewski are not to scale, the drawings of Kostrzewski cannot be relied upon to show whether groove 112b is transversely aligned with the center of distal-most retention slot J.
However, it would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the position of groove 112b of Kostrzewski such that at least a portion of groove 112b is transversely aligned with a center of the distal-most staple retention slot because 
Therefore, it would have been an obvious matter of design choice to modify the position of groove 112b of Kostrzewski to obtain the invention as specified in the claim.
Please note that with the modification of the position of groove 112b of Kostrzewski such that at least a portion of groove 112b is transversely aligned with a center of the distal-most staple retention slot, the prior limitation “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of at least one staple retention slot” is also satisfied. 

Regarding claim 2, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 1.
Viola further discloses the tissue pocket (27, fig. 5D) is positioned between two adjacent staple retention slots (22C, fig. 5C) of the plurality of staple retention slots (fig. 5D shows a subset of openings 27 of the row of openings 27 between two adjacent staple retention slots 22C).

Regarding claim 3, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 1.
Viola further discloses the tissue pocket (191, fig. 9A) is positioned between two adjacent staple pockets (91, fig. 9A) of the plurality of staple pockets (91, fig. 9A) ([0104], ll. 1 – 3 describes anvil plate 90 includes a row of apertures 191 formed in each of tissue contacting or working surfaces 90a extending substantially along a length of anvil plate 90 wherein the Examiner deems the row of apertures 191 are positioned on anvil plate 90 in the same manner as openings 27 on first tissue contact surface 29 on cartridge 22. Thus, in the same manner as an opening 27 is positioned between two adjacent staple retention slots 22C of the plurality of staple retention slots, an aperture 191 is positioned between two adjacent staple pockets 91 of the plurality of staple pockets).

Regarding claim 4, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 1.
Viola further discloses a second tissue pocket (27, fig. 5C and 191, fig. 9A) defined in one of the first contact surface or second tissue contact surface (fig. 5D shows a plurality of openings 29 on first tissue contact surface 29 wherein one of openings 29 separate from the tissue pocket claimed in claim 1 as the claimed “a second tissue pocket” or fig. 9A shows a plurality of apertures 191 on second tissue contact surface 91 wherein one of aperture 191 separate from the tissue pocket claimed in claim 1 as the claimed “a second tissue pocket”).

Regarding claim 5, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 1.
(27, fig. 5C) defined in the first tissue contact surface (29, fig. 5C) and positioned along the first jaw member (20, 22, fig. 5C) between the plurality of staple retention slots (22C, fig. 5D).

Regarding claim 6, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 1.
Viola further discloses a plurality of tissue pockets (191, fig. 9A) defined in the second tissue contact surface (90a, fig. 9A) and positioned along the second jaw member (80, 88, 90, fig. 2A) between the plurality of staple pockets (91, fig. 9A) ([0104], ll. 1 – 3 describes anvil plate 90 includes a row of apertures 191 formed in each of tissue contacting or working surfaces 90a extending substantially along a length of anvil plate 90 wherein the Examiner deems the row of apertures 191 as the claimed “a plurality of tissue pockets”. Please note the row of apertures 191 are positioned on anvil plate 90 in the same manner as openings 27 on first tissue contact surface 29 on cartridge 22, thus, in the same manner as an opening 27 is positioned between two adjacent staple retention slots 22C of the plurality of staple retention slots, an apertures 191 is positioned between two adjacent staple pockets 91 of the plurality of staple pockets).

Regarding claim 7, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 1.
Viola further discloses a plurality of tissue pockets (27, fig. 5C and 191, fig. 9A), the plurality of tissue pockets (27, 191) including a first set of tissue pockets (27, fig. 5C) (191, fig. 9A), the first set of tissue pockets (27) defined in the first tissue contact surface (29, fig. 5C) and positioned along the first jaw member (20, 22, fig. 5C) between the plurality of staple retention slots (22C, fig. 5D) (fig. 5D shows two rows of tissue pockets 27 wherein some of tissue pockets 27 are between two adjacent staple retention slots 22C), the second set of tissue pockets (191) defined in the second tissue contact surface (90a, fig. 9A) and positioned along the second jaw member (80, 88, 90, fig. 2A) between the plurality of staple pockets (91, fig. 9A) ([0104], ll. 1 – 3 describes anvil plate 90 includes a row of apertures 191 formed in each of tissue contacting or working surfaces 90a extending substantially along a length of anvil plate 90. Please note the row of apertures 191 are positioned on anvil plate 90 in the same manner as openings 27 on first tissue contact surface 29 on cartridge 22, thus, in the same manner as an opening 27 is positioned between two adjacent staple retention slots 22C of the plurality of staple retention slots, an apertures 191 is positioned between two adjacent staple pockets 91 of the plurality of staple pockets).

Regarding claim 8, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 1.
Viola further discloses the first jaw member (20, 22, fig. 5C) extends to a first peripheral edge (23, fig. 5C) and the second jaw member (80, 88, 90, fig. 2A) extends to a second peripheral edge (K, annotated fig. 9A).

Regarding claim 12, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 11.
Viola does not explicitly disclose the open curve is closed in a direction toward the longitudinal axis of the surgical stapling apparatus and is open in a direction away from the longitudinal axis of the surgical stapling apparatus.
However, Kostrzewski teaches the open curve (the common definition of “an open curve” is “a curve where the end points are not connected to each other” - Merriam Webster dictionary) is closed in a direction toward the longitudinal axis (C’, annotated fig. 10) of the surgical stapling apparatus (10, fig. 1) and is open in a direction away from the longitudinal axis (C’) of the surgical stapling apparatus (10) (annotated fig. 10 shows grooves 112a, 112b closed along longitudinal axis C’ of surgical apparatus 10 and grooves 112a, 112b opened in a direction away from longitudinal axis C’ of surgical apparatus 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapling apparatus, as disclosed by Viola, with the open curve is closed in a direction toward the longitudinal axis of the surgical stapling apparatus and is open in a direction away from the longitudinal axis of the surgical stapling apparatus, as taught by Kostrzewski, with the motivation to easily place a suture for the attachment of buttress material within the tissue pocket/groove.

Regarding claim 13, Viola discloses an end effector (11a, 11b, fig. 1A) for a surgical stapling apparatus (10, fig. 1A), the end effector (11a, 11b) defining a longitudinal axis (C’, annotated fig. 1A) and comprising: 
a cartridge assembly (22, fig. 5C) having a first tissue contact surface (29, fig. 5C), the first tissue contact surface (29) defining a plurality of staple retention slots (22C, fig. 5D), and the first tissue contact surface (29) extending to a first outer peripheral edge (23, fig. 5C), the plurality of staple retention slots (22C) including a distal-most staple retention slot (D, annotated fig. 5C);
an anvil assembly (90, fig. 9A) having a second tissue contact surface (90a, fig. 9A), the second tissue contact surface (90a) extending to a second outer peripheral edge (K, annotated fig. 9A), the anvil assembly (90) and the cartridge assembly (22) positioned to move between an open position (as shown in fig. 1A) and a closed position (as shown in fig. 1B) to selectively clamp tissue between the first tissue contact surface (29) and the second tissue contact surface (90a) ([0110], ll. 1 – 5); 
a knife assembly (36, fig. 5C – labelled in fig. 6B) including a knife (36) configured to move relative to the anvil assembly (90) and the cartridge assembly (22) to sever the tissue clamped between the first tissue contact surface (29) and the second tissue contact surface (90a) of the cartridge assembly (22) and the anvil assembly (90), respectively ([0116] – [0118]);
 
Viola does not explicitly disclose a plurality of lateral-facing peripheral tissue pockets defined along lateral sides of the cartridge assembly, each lateral-facing peripheral tissue pocket being longitudinally spaced apart from an adjacent lateral-facing 
However, Kostrzewski teaches a plurality of lateral-facing peripheral tissue pockets (112a, 112b, fig. 10) defined along lateral sides (F, annotated fig. 10) of the cartridge assembly (200, fig. 10), each lateral-facing peripheral tissue pocket (112a, 112b) being longitudinally spaced apart from an adjacent lateral-facing peripheral tissue pocket along the longitudinal axis (C’, annotated fig. 10) of the end effector (100, fig. 1) (fig. 10 shows groove 112a longitudinally spaced from adjacent groove 112b along longitudinal axis C’ on end effector 100), the lateral-facing peripheral tissue pockets of the plurality of lateral-facing peripheral tissue pockets (112a, 112b) each configured to capture tissue therein to prevent the tissue from migrating away from the first tissue contact surface (E, annotated fig. 10) and the second tissue contact surface (G, annotated fig. 10) as the knife (156, fig. 2) moves relative to the anvil assembly (310, fig. 10) and the cartridge assembly (200) (grooves 114a, 114b are configured or capable to capture tissue within the grooves to prevent the tissue from migrating away from the first tissue contact surface and the second tissue contact surface as the surgical stapling apparatus is fired), the lateral-facing peripheral tissue pockets (112a, 112b) each closed in a direction toward the longitudinal axis (C’) of the end effector (100) and open in a direction away from the longitudinal axis (C’) of the end effector (100) (annotated fig. 10 shows grooves 112a, 112b closed along longitudinal axis C’ of end effector 100 and grooves 112a, 112b opened in a direction away from longitudinal axis C’ of end effector 100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapling apparatus, as disclosed by Viola, with a plurality of lateral-facing peripheral tissue pockets defined along lateral sides of the cartridge assembly, each lateral-facing peripheral tissue pocket being longitudinally spaced apart from an adjacent lateral-facing peripheral tissue pocket along the longitudinal axis of the end effector, the lateral-facing peripheral tissue pockets of the plurality of lateral-facing peripheral tissue pockets each configured to capture tissue therein to prevent the tissue from migrating away from the first tissue contact surface and the second tissue contact surface as the knife moves relative to the anvil assembly and the cartridge assembly, the lateral-facing peripheral tissue pockets of the plurality of lateral-facing peripheral tissue pockets each closed in a direction toward the longitudinal axis of the end effector and open in a direction away from the longitudinal axis of the end effector, as taught by Kostrzewski, with the motivation to allow the placement of a suture for the attachment buttress material such that the placement of the suture is flush against the sides of the surgical stapling apparatus to allow easier access through a trocar.


However, it would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the position of groove 112b of Kostrzewski such that at least a portion of groove 112b is transversely aligned with a center of the distal-most staple retention slot because Applicant has not disclosed that having at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot provides an advantage, is used for a particular purpose, or solves a stated problem.
Therefore, it would have been an obvious matter of design choice to modify the position of groove 112b of Kostrzewski to obtain the invention as specified in the claim.
Please note that with the modification of the position of groove 112b of Kostrzewski such that at least a portion of groove 112b is transversely aligned with a center of the distal-most staple retention slot, the prior limitation “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of at least one staple retention slot” is also satisfied.

Regarding claim 14, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 13.
Viola further discloses a first tissue pocket (27, fig. 5C) defined in the first tissue contact surface (29, fig. 5C).

Regarding claim 15, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 13.
Viola further discloses a plurality of first tissue pockets (27, fig. 5C) defined in the first tissue contact surface (29, fig. 5C) and a plurality of second tissue pockets (191, fig. 9A) ([0104], ll. 1 – 3 describes anvil plate 90 includes a row of apertures 191 formed in each of tissue contacting or working surfaces 90a extending substantially along a length of anvil plate 90) defined in the second tissue contact surface (90a, fig. 9A).
Regarding claim 18, Viola, as modified by Kostrzewski, discloses the invention as recited in claim 13.
Viola does not explicitly disclose a second plurality of lateral-facing peripheral tissue pockets defined in the first outer peripheral edge of the cartridge assembly.
However, Kostrzewski teaches a second plurality of lateral-facing peripheral tissue pockets (112a, 112b, fig. 10) defined in the first outer peripheral edge (F, annotated fig. 10) of the cartridge assembly (200, fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapling apparatus, as disclosed by Viola, with a second plurality of lateral-facing peripheral tissue pockets defined in the first outer peripheral edge of the cartridge assembly, as taught by 

Regarding claim 20, Viola discloses an end effector (11a, 11b, fig. 1A) comprising: 
a longitudinal axis (C, annotated figs. 1A, 5C); 
a cartridge assembly (22, fig. 5C) having a first tissue contact surface (29, fig. 5C), the first tissue contact surface (29) defining a plurality of staple retention slots (22C, fig. 5D), the plurality of staple retention slots (22C) including a distal-most staple retention slot (D, annotated fig. 5C); 
an anvil assembly (90, fig. 9A) having a second tissue contact surface (90a, fig. 9A), the anvil assembly (90) and the cartridge assembly (22) operably coupled together and positioned to move between an open position (as shown in fig. 1A) and a closed position (as shown in fig. 1B) to selectively clamp tissue between the first tissue contact surface (29) and the second tissue contact surface (90a) ([0110], ll. 1 – 5);  
at least one tissue pocket (27, fig. 5C) recessed in one of the first tissue contact surface (29; fig. 5C shows openings 27 recessed in first tissue contact surface 29) or the second tissue contact surface, the at least one tissue pocket (27) configured to capture the tissue therein while the anvil assembly (90) and the cartridge assembly (22) are disposed in the closed position (as shown in fig. 1B) (openings 27 are configured or capable to capture tissue while the anvil assembly 90 and the cartridge assembly 22 are disposed in the closed position), the at least one tissue pocket (27) configured (29) and the second tissue contact surface (90a) while the tissue is clamped between the first tissue contact surface (29) and the second tissue contact surface (90a) (openings 27 are configured or capable of preventing the tissue from migrating away from the first tissue contact surface 29 and the second tissue contact surface 90a while the tissue is clamped between the first tissue contact surface 29 and the second tissue contact surface 90a), and the tissue pocket (27 or 191) spaced, and separate from, a knife slot (22d, fig. 5C – labeled in fig. 5A) defined in one of the first tissue contact surface (29) or the second tissue contact surface (90a) (fig. 5C shows knife slot 22d defined in first tissue contact surface 29; openings 27 spaced, and separate from knife slot 22d; and apertures 191 on second tissue contact surface 91 spaced, and separate from knife slot 22d), the at least one tissue pocket (27) having a circular or crescent cross-section (fig. 5C shows openings 27 are circular).

Viola does not explicitly disclose a plurality of lateral-facing peripheral tissue pockets defined along lateral sides of each of the cartridge assembly and the anvil assembly, each lateral-facing peripheral tissue pocket being longitudinally spaced apart from an adjacent lateral-facing peripheral tissue pocket along the longitudinal axis, wherein each lateral-facing peripheral tissue pocket defines an open curve extending towards a center of the cartridge assembly or the anvil assembly.
However, Kostrzewski teaches a plurality of lateral-facing peripheral tissue pockets (112a, 112b, 114a, 114b, fig. 10) defined along lateral sides (F, H, annotated fig. 10) of each of the cartridge assembly (200, fig. 10) and the anvil assembly (310, fig. 10), each lateral-facing peripheral tissue pocket (112a, 112b, 114a, 114b) being longitudinally spaced apart from an adjacent lateral-facing peripheral tissue pocket along the longitudinal axis (C’, annotated fig. 10) (fig. 10 shows groove 112a longitudinally spaced from adjacent groove 112b along longitudinal axis C’ on first tissue contact surface E and further shows groove 114a longitudinally spaced from adjacent groove 114b along longitudinal axis C’ on second tissue contact surface G), wherein each lateral-facing peripheral tissue pocket (112a, 112b, 114a, 114b) defines an open curve (the common definition of “an open curve” is “a curve where the end points are not connected to each other” - Merriam Webster dictionary) extending towards a center of the cartridge assembly (200) or the anvil assembly (310) (annotated fig. 10 shows grooves 112a, 112b, 114a, 114b defining an open curve wherein the open curve extends towards the center of first jaw member 200 and second jaw member 310).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapling apparatus, as disclosed by Viola, with a plurality of lateral-facing peripheral tissue pockets defined along lateral sides of each of the cartridge assembly and the anvil assembly, each lateral-facing peripheral tissue pocket being longitudinally spaced apart from an adjacent lateral-facing peripheral tissue pocket along the longitudinal axis, wherein each lateral-facing peripheral tissue pocket defines an open curve extending towards a center of the cartridge assembly or the anvil assembly, as taught by Kostrzewski, with the motivation to allow the placement of a suture for the attachment buttress material such that the 

Viola, as modified by Kostrzewski, does not explicitly disclose at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot.  Annotated fig. 10 of Kostrzewski appears to show groove 112b in close proximity to distal-most staple retention slot J but since the drawings of Kostrzewski are not to scale, the drawings of Kostrzewski cannot be relied upon to show whether groove 112b is transversely aligned with the center of distal-most retention slot J.
However, it would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the position of groove 112b of Kostrzewski such that at least a portion of groove 112b is transversely aligned with a center of the distal-most staple retention slot because Applicant has not disclosed that having at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot provides an advantage, is used for a particular purpose, or solves a stated problem.
Therefore, it would have been an obvious matter of design choice to modify the position of groove 112b of Kostrzewski to obtain the invention as specified in the claim.
Please note that with the modification of the position of groove 112b of Kostrzewski such that at least a portion of groove 112b is transversely aligned with a center of the distal-most staple retention slot, the prior limitation “at least a portion of at least one 

Response to Arguments
Applicant’s amendments, filed 29 September 2020, with respect to objection of claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Applicant’s amendments, filed 29 September 2020, with respect to the rejection of claims 1 – 8, 12 – 15, 18, and 20 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1 – 8, 12 – 15, 18, and 20 under 35 USC 112(a) has been withdrawn. 
Applicant’s amendments, filed 29 September 2020, with respect to the rejection of claims 1 – 8, 12 – 15, 18, and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Viola, in view of Kostrzewski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	10 April 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731